DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive.
Applicant argues that the references Chemel [US 2005/0248299 A1] in view of Hole [US 2016/0262239 A1] and further in view of Min et al [US 2018/0018793 A1] does not teach or discloses “- controlling a first light source according to a first light setting based on a first color of the source image, - receiving an input indicative of a change of color of the first light setting of the first light source, - determining a color of the changed first light setting, - controlling a second light source according to a second light setting based on a second color of the source image, - modifying the source image by modifying the first color in the source image based on the color of the changed light setting while substantially maintaining the second color in the source image, - rendering the modified image on a display and reverting the modified image to the source image upon receiving a user input indicative thereof.” (see page 6-7).
Examiner disagrees:
Hole discloses In step 612, the color associated with each selection of the selection grouping 210 is applied to the applicable device 540. The color of each selection in the selection grouping 210 can be applied to the devices 540 by the color control module 506 by sending signals (e.g., power signals, control signals, communication signals). The color control engine 506 can control the devices 540 using communication links 599. If a color is recalculated (changes), the color control engine 506 can also apply the recalculated colors to the devices 540 on a real-time basis relative to when the colors are recalculated. After step 612 is complete, the process can proceed to the END step. Alternatively, the process can revert to one of the previous steps listed above, depending on the circumstances of the system. (see paragraph [0080]) and The system 981 of FIG. 9 changes from the system 881 of FIG. 8 in that a user selection 911 has been made on the image 802 of the color picker interface 900. The point on the image 802 where the user selection 911 is located has a color 952. Each of the 8 light fixtures 840 continue to emit light 883 in the default color 851. The user selection 911 can be received and processed by the color control engine 506. (see paragraph [0091])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel [US 2005/0248299 A1] in view of Hole [US 2016/0262239 A1] and further in view of Min et al [US 2018/0018793 A1].
In regards to claim 1. Chemel discloses a method of controlling (Fig. 1, 100) a plurality of light sources (Fig. 1, 104a-d) based on a source image (Paragraph [0149]), the method comprising: 
controlling (Fig. 1, 103 & Paragraph [0132-133]) a first light source (Fig. 1, 104a-d)
receiving an input (Fig. 1, 118 & Paragraph [0144-145]) indicative of a change (Paragraph [0005 & 0177]) of color of the first light setting (Paragraph [0197]) of the first light source (Fig. 6, 102) 
Chemel does not specify according to a first light setting based on a first color of the source image, modifying the source image by modifying the first color in the source image based on the color of the changed light setting, and rendering the modified image on a display. determining a color of the changed first light setting; controlling a second light source according to a second light setting based on a second color of source image. reverting the modified image  to the source image upon receiving a user input  indicative thereof,
Hole discloses according to a first light setting (Fig. 2, 210 & Paragraph [0037]) based on a first color of the source image (Fig. 9-13, 802 & Paragraph [0091-111]), modifying the source image (Fig. 9-13, 802 & Paragraph [0091-111]) by modifying the first color (Fig. 9, 911 and 952 & Paragraph [0091-95]) in the source image (Fig. 9-13, 802 & Paragraph [0091-111]) based on the color of the changed light setting (Fig. 9-13, 802 & Paragraph [0091-111]) and rendering the modified (Fig. 2, 200 & Paragraph [0028-35]) image on a display (Fig. 2, 200 & Fig. 9-13, 802 & Paragraph [0091-111]). determining (Paragraph [0080]) a color of the changed first light setting (Fig. 2, 200 & Paragraph [0028-35]); controlling a second light source (Fig. 8, 840-2 and 883-2) according to a second light setting (Fig. 2, 210 & Paragraph [0037]) based on a second color of source image (Fig. 9-13, 802 & Paragraph [0091-111]). reverting the modified image (Hole: Paragraph [0080 & 0091) to the source image upon receiving a user input (Hole: Paragraph [0030-32]) indicative thereof,
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with according to a first light setting based on a first color of the source image, modifying the source image by modifying the first color in the source image based on the color of the changed light setting, and rendering the modified image on a display. determining a color of the changed first light setting; controlling a second light source according to a second light setting based on a second color of source image. reverting the modified image  to the source image upon receiving a user input  indicative thereof for purpose of determine a color of the image associated with each selection of the selection grouping, and to apply the color for each selection of the selection grouping to each light fixture as disclosed by Hole (Paragraph [0005]).
Chemel in view of Hole does not specify while substantially maintaining the second color in the source image.
Min discloses while substantially maintaining the second color in the source image (Fig. 1, 101 and 100 & Paragraph [0063 & 0069 & 0092 & 0087 & 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with while substantially maintaining the second color in the source image for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).
In regards to claim 3. Chemel in view of Hole and further in view of Min discloses the method of claim 1, further comprising: reverting the modified image (Hole: Paragraph [0080]) to the source image upon receiving a user input (Hole: Paragraph [0030-32]) indicative thereof, and controlling the first light source (Hole: Paragraph [0004]) according to the first light setting (Hole: Paragraph [0043]).
In regards to claim 4. Chemel in view of Hole and further in view of Min discloses the method of claim 1, further comprising: analyzing the source image (Chemel: Fig. 9, 908 Paragraph [0195]), and extracting the first color from the source image (Hole: Paragraph [0030-32]).
In regards to claim 5. Chemel in view of Hole and further in view of Min discloses the method of claim 1, further comprising: rendering the source image (Hole: Fig. 2, 202) on the display (Hole: Fig. 2, 200), and receiving user input (Hole: Paragraph [0030-32]) indicative of a selection of the first color from the source image (Hole: Paragraph [0030-32]).
In regards to claim 6. Chemel in view of Hole and further in view of Min discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises modifying a hue (Hole: Paragraph [0042 & 0044]), saturation and/or brightness of the first color (Hole: Fig. 2, 200 & Paragraph [0028]) of the source image (Hole: Fig. 2, 202).
In regards to claim 7. Chemel in view of Hole and further in view of Min discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 2, 200 & Paragraph [0028]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises: applying an image filter (Hole: Fig. 1, 119 & Paragraph [0026]) to the source image (Hole: Fig. 1, 102).
In regards to claim 8. Chemel in view of Hole and further in view of Min discloses the method of claim 1, wherein the step of modifying (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) the first color in the source image (Hole: Fig. 9-13, 802 & Paragraph [0091-111]) comprises: selecting pixels (Hole: Paragraph [0064]) in the source image that have a pixel (Hole: Paragraph [0064]) color similar to the first color, modifying pixel (Hole: Paragraph [0064]) colors of the selected pixels (Hole: Paragraph [0064]) based on the color of the changed light setting (Hole: Fig. 9-13, 802 & Paragraph [0091-111]).
In regards to claim 9. Chemel in view of Hole discloses the method of claim 1, further comprising: 
Chemel in view of Hole does not specify storing the modified image in a memory.
Min discloses storing the modified image (Fig. 1, 120 & Fig. 3, s310-320) in a memory (Fig. 1, 190 & Paragraph [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with storing the modified image in a memory for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).
In regards to claim 10. Chemel in view of Hole and further in view of Min discloses the method of claim 1, wherein the input indicative of the change of the first light setting is a signal received from a lighting control device (Hole: Fig. 2, 200 & Paragraph [0028-33]).
In regards to claim 11. Chemel in view of Hole and further in view of Min discloses the method of claim 1, wherein the input indicative of the change of the first light setting is a user input received via a user interface (Hole: Fig. 2, 200 & Paragraph [0028-33]).
In regards to claim 12. Chemel in view of Hole and further in view of Min discloses a lighting control system (Fig. 1, 100) for controlling a plurality of light sources (Fig. 1, 104a-d) based on a source image (Paragraph [0149]), the lighting control system (Fig. 1, 100) comprising: 
a display (Fig. 6, 600 & Paragraph [0175]), 
a processor configured to control (Fig. 1, 103 & Paragraph [0132-133]) a first light source (Fig. 1, 104a-d) according to a first light setting (Paragraph [0197]), and to receive an input (Fig. 1, 118 & Paragraph [0144-145]) indicative of a change of color of the first light setting (Paragraph [0005 & 0177]), 
Chemel does not specify based on a first color of the source image wherein the processor is further configured to determine a color of the changed first light setting, and to modify the source image by modifying the first color in the source image based on the color of the changed light setting, and to render the modified image on the display. control a second light source according to a second light setting based on a second color of the source image. reverting the modified image to the source image upon receiving a user input indicative thereof,
Hole discloses based on a first color of the source image (Fig. 9-13, 802 & Paragraph [0091-111]) wherein the processor (Fig. 5, 520) is further configured to determine (Paragraph [0080]) a color of the changed first light setting (Fig. 2, 200 & Paragraph [0028-35]), and to modify the source image by modifying the first color (Fig. 9, 911 and 952 & Paragraph [0091-95]) in the source image (Fig. 9-13, 802 & Paragraph [0091-111]) based on the color of the changed light setting (Fig. 9-13, 802 & Paragraph [0091-111]), and to render the modified (Fig. 2, 200 & Paragraph [0028]) image on the display (Fig. 2, 200 & Fig. 9-13, 802 & Paragraph [0091-111]). control a second light source (Fig. 10, 1081 and 1053) according to a second light setting (Fig. 2, 210 & Paragraph [0037]) based on a second color of the source image (Fig. 10, 1081 and 1053 & Paragraph [0095-96]). reverting the modified image (Hole: Paragraph [0080 & 0091]) to the source image upon receiving a user input (Hole: Paragraph [0030-32]) indicative thereof,
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with based on a first color of the source image wherein the processor is further configured to determine a color of the changed first light setting, and to modify the source image by modifying the first color in the source image based on the color of the changed light setting, and to render the modified image on the display. control a second light source according to a second light setting based on a second color of the source image. reverting the modified image to the source image upon receiving a user input indicative thereof for purpose of determine a color of the image associated with each selection of the selection grouping, and to apply the color for each selection of the selection grouping to each light fixture as disclosed by Hole (Paragraph [0005]).
Chemel in view of Hole does not specify while substantially maintaining the second color in the source image.
Min discloses while substantially maintaining the second color in the source image (Fig. 1, 101 and 100 & Paragraph [0063 & 0069 & 0092 & 0087 & 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel while substantially maintaining the second color in the source image for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).
In regards to claim 13. Chemel in view of Hole and further in view of Min discloses the lighting control system of claim 12, further comprising the plurality of light sources (Chemel: Fig. 1, 104a-d).
In regards to claim 14. Chemel in view of Hole and further in view of Min discloses a non-transitory computer-readable storage device (Hole: Paragraph [0006]) with computer-executable instructions stored thereon that, when executed by one (Hole: Fig. 5, 520) or more processors, cause the one (Hole: Fig. 5, 520) or more computer processors to perform operations configured to perform the method of claim 1  
In regards to claim 15. Chemel in view of Hole and further in view of Min discloses a method of controlling (Fig. 1, 100) a plurality of light sources (Fig. 1, 104a-d) based on a source image (Paragraph [0149]), the method comprising: 
controlling (Fig. 1, 103 & Paragraph [0132-133]) a first light source (Fig. 1, 104a-d)
receiving an input (Fig. 1, 118 & Paragraph [0144-145]) indicative of a change (Paragraph [0005 & 0177-179]) of color of the first light setting (Paragraph [0197]) of the first light source (Fig. 6, 102); 
Chemel does not specify - controlling a first light source according to a first light setting based on a first color of the source image, - receiving an input indicative of a change of color of the first light setting of the first light source, - determining a color of the changed first light setting, - modifying the source image by modifying the first color in the source image based on the color of the changed light setting, modifying the first color including at least selecting pixels in the source image that have a pixel color similar to the first color and modifying pixel colors of the selected pixels based on the color of the changed light setting, and - rendering the modified image on a display. controlling a second light source according to a second light setting based on a second color of the source image. reverting the modified image to the source image upon receiving a user input indicative thereof,
Hole discloses - controlling a first light source (Fig. 8-10, 841-1 to 840-8) according to a first light setting (Fig. 2, 210 & Paragraph [0037]) based on a first color of the source image (Fig. 9-13, 802 & Paragraph [0091-111]), - receiving an input (Hole: Paragraph [0030-32]) indicative of a change of color of the first light setting (Fig. 2, 210 & Paragraph [0037]) of the first light source  (Fig. 8-10, 841-1 to 840-8), - determining (Paragraph [0080]) a color of the changed first light setting (Fig. 9-13, 802 & Paragraph [0091-111]), - modifying the source image (Fig. 9-13, 802 & Paragraph [0091-111]) by modifying the first color (Fig. 9, 911 and 952 & Paragraph [0091-95]) in the source image (Fig. 9-13, 802 & Paragraph [0091-111]) based on the color of the changed light setting (Fig. 9-13, 802 & Paragraph [0091-111]), modifying (Fig. 2, 200 & Paragraph [0028-35]) the first color including at least selecting pixels (Paragraph [0064]) in the source image that have a pixel color (Paragraph [0064]) similar to the first color (Fig. 9-13, 802 & Paragraph [0091-111]) and modifying pixel colors (Paragraph [0064]) of the selected pixels (Paragraph [0064]) based on the color of the changed light setting (Fig. 2, 200 & Paragraph [0028-35]), and - rendering the modified image (Fig. 2, 200 & Paragraph [0028-35]) on a display (Abstract). controlling a second light source (Fig. 10, 1081 and 1053) according to a second light setting (Fig. 2, 210 & Paragraph [0037]) based on a second color of the source image (Fig. 10, 1081 and 1053 & Paragraph [0095-96]). reverting the modified image (Hole: Paragraph [0080 & 0091]) to the source image upon receiving a user input (Hole: Paragraph [0030-32]) indicative thereof,
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with  controlling a first light source according to a first light setting based on a first color of the source image, - receiving an input indicative of a change of color of the first light setting of the first light source, - determining a color of the changed first light setting, - modifying the source image by modifying the first color in the source image based on the color of the changed light setting, modifying the first color including at least selecting pixels in the source image that have a pixel color similar to the first color and modifying pixel colors of the selected pixels based on the color of the changed light setting, and - rendering the modified image on a display. controlling a second light source according to a second light setting based on a second color of the source image. reverting the modified image to the source image upon receiving a user input indicative thereof, for purpose of determine a color of the image associated with each selection of the selection grouping, and to apply the color for each selection of the selection grouping to each light fixture as disclosed by Hole (Paragraph [0005]).
Chemel in view of Hole does not specify while substantially maintaining the second color in the source image.
Min discloses while substantially maintaining the second color in the source image (Fig. 1, 101 and 100 & Paragraph [0063 & 0069 & 0092 & 0087 & 0120]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with wherein the step of modifying the source image comprises substantially maintaining the second color in the source image for purpose of improve a color reproduction ability by mapping a value of a pixel included in the input image to a value corresponding to the color gamut of the image display device as disclosed by Min (Paragraph [0048]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844